Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on August 26, 2022.

Restrictions/Elections.
Applicant’s election of the following species:
1- “a de novo patient not having been diagnosed as suffering from HF with reduced ejection fraction prior to said acute decompensation heart failure episode”, and
2- (valsartan: sacubitril) Na+3 2.5 H2O as the formula (I)
is acknowledged.

Status of Claims
Claims 1-5, 7, 9, 11-12, 15-16, 22, 24-25, 27-28 and 30-33 are currently pending and are the subject of this office action.
Claims 7 and 11 are withdrawn since they do not encompass the elected species.
Claims 1-5, 9, 12, 15-16, 22, 24-25, 27-28 and 30-33 are presently under examination.


Priority

    PNG
    media_image1.png
    87
    394
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1-5, 24 and 30-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Study NCT02554890 (March 2017).

For claims 1 and 24, the NCT NCT02554890 study teaches a method of treating heart failure with reduced ejection fraction (HFrEF) in a patient, comprising administering to the patient in need thereof a composition comprising sacubitril and valsartan 1:1 molar ratio (LCZ696), wherein the treatment is initiated when the patient has been stabilized following hospitalization for Acute Decompensated Heart Failure (ADHF) (see under Study Identification and under Study Description) up to 10 days after presentation (see under Eligibility section 3.).

For claim 2, the NCT NCT02554890 study teaches that the treatment is initiated while the patient is still hospitalized (see under Eligibility section 3.).

For claims 3-5, the NCT NCT02554890 study teaches that the eligible patients show the following characteristics (see under Eligibility section 3.):
(i) SBP more than 100 mm Hg during 6 hours before initiation of treatment,
(ii) No increase in i.v. diuretic dose during 6 hours before initiation of treatment, and
(iii) No i.v. inotropes during 24 hours before initiation of treatment.

The prior art is silent regarding the statements of claim 30: “has been shown to reduce the clinical composite endpoint of death, rehospitalization for HF, LVAD implantation, or listing for cardiac transplant”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “a method of treating heart failure with reduced ejection fraction (HFrEF) in a patient, comprising administering to the patient in need thereof a composition comprising sacubitril and valsartan 1:1 molar ratio (LCZ696)".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “reduction of the clinical composite endpoint of death, rehospitalization for HF, LVAD implantation, or listing for cardiac transplant” appears to be the result of the process anticipated by the prior art: “a method of treating heart failure with reduced ejection fraction (HFrEF) in a patient, comprising administering to the patient in need thereof a composition comprising sacubitril and valsartan 1:1 molar ratio (LCZ696)", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.

Similar arguments can be made for the “wherein” clauses of claims 31-33.


2) Claim(s) 25 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Study NCT02554890 (March 2017) as evidenced by Lefkowitz et. al (WO 2015/030711, March 2015).

The compound known as LC5696 has the formula: (valsartan: sacubitril) Na+3 2.5 H2O as evidenced by Lefkowitz (see page 8, lines 5-7).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9, 12, 15-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Study NCT02554890 (March 2017).

The NCT02554890 study teaches all the limitations of claim 9 (see above 102(a)(1) rejection), except for the patient being “a de novo patient not having been diagnosed as suffering from HF with reduced ejection fraction prior to said acute decompensation heart failure episode”.
However, since the NCT02554890 study teaches that the method should be available for all individuals suffering from heart failure with reduced ejection fraction, it will be more than obvious to treat any patient suffering from heart failure with reduced ejection fraction, whether the patient is a de novo patient not having been diagnosed as suffering from heart failure with reduced ejection fraction prior to the acute decompensation heart failure or not, thus resulting in the practice of claim 9 with a reasonable expectation of success.

The NCT02554890 study teaches all the limitations of claim 12 (see above 102(a)(1) rejection), except for the patient achieving a target dose of 200 mg of sacubitril and valsartan in a 1:1 molar ratio b.i.d.  However, the NCT02554890 study teaches the administration of a maximum dose of 97/103 mg twice daily (see under Arms and Interventions) which results in a range of 194 mg to 206 mg daily which overlaps with the instantly claimed amount of 200 mg.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 12 with a reasonable expectation of success.

For claim 15, the NCT02554890 study teaches that the dose will be reached by titration with the minimum dose being 24/26 mg twice daily (i.e. 48 mg to 52 mg daily) (se under Arms and Interventions), which overlaps with the instantly claimed dose of 50 mg. 
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 15 with a reasonable expectation of success.

For claim 16, the NCT02554890 study teaches an initial dose of 24/26 mg twice daily (i.e. 48 mg to 52 mg daily) (se under Arms and Interventions), which overlaps with the instantly claimed amount of 50 mg, wherein the patient does not take an ACEI or ARB (see under Key Exclusion criteria).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 16 with a reasonable expectation of success.

For claim 22, the NCT02554890 study teaches a titration method to the target dose of sacubitril/valsartan.  The length of the titration will depend on each particular patient based on blood pressure at the time of the visit (see under Arms and Interventions) and it is considered no more than dose optimization which is routine practice in the pharmaceutical art, thus resulting in the practice of claim 22 with a reasonable expectation of success.



Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 6, 2022.